
	

115 HR 3221 RH: Securing Access to Affordable Mortgages Act
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 448
		115th CONGRESS2d Session
		H. R. 3221
		[Report No. 115–590]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2017
			Mr. Kustoff of Tennessee (for himself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services
		
		March 8, 2018Additional sponsor: Ms. Tenney
			March 8, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide exemptions under the Truth in Lending Act and the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 to encourage access to affordable
			 mortgages, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing Access to Affordable Mortgages Act. 2.Access to affordable mortgages (a)Exemption from property appraisal requirements for lower-Cost dwellingsSection 129H of the Truth in Lending Act (15 U.S.C. 1639h) is amended by adding at the end the following new subsection:
				
 (g)Exemption for certain mortgagesThe Bureau, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the National Credit Union Administration Board, and the Federal Housing Finance Agency shall exempt, by rule, a mortgage loan of $250,000 or less from the requirements of this section if such loan appears on the balance sheet of the creditor of such loan for a period of not less than 3 years..
 (b)Exemption from penalties for failure To report appraisersParagraph (1) of section 129E(k) of the Truth in Lending Act (15 U.S.C. 1639e(k)(1)) is amended by inserting after this section the following: , other than subsection (e),.
 (c)Exemption from appraisal standard requirements for lower-Cost dwellingsSection 1110 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is amended—
 (1)by striking Each Federal financial institutions regulatory agency and the Resolution Trust Corporation and inserting the following:  (a)Real estate appraisals in connection with federally related transactionsEach Federal financial institutions regulatory agency;
 (2)by striking each such agency or instrumentality and inserting each such agency; (3)in the flush left matter following paragraph (3), by striking Each such agency or instrumentality and inserting the following:
					
 (b)Additional standardsEach such agency described under subsection (a); and (4)by adding at the end the following new subsection:
					
 (c)Exemption for certain mortgage loansEach such agency described under subsection (a) shall exempt, by rule, a real estate appraisal or evaluation conducted in connection with a mortgage loan of $250,000 or less from the standards prescribed under this section, if such loan appears on the balance sheet of the creditor of such loan for a period of not less than 3 years..
				
	
		March 8, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
